DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly disclose the spring element for a device that includes “the end sections of an axial web have at least approximately the same radial distance from the longitudinal center axis and the intermediate section arranged between these end sections has a different radial distance from the longitudinal center axis” as recited in claims 1 and 15.
Choi et al. (US 8,202,033) provides a spring element (250, Fig. 2,4) for a device for compensating for tolerances between a first component and a second component (Fig. 4), but fails to explicitly disclose the spring element comprising: at least two axial webs extending in the direction of a longitudinal center axis of the spring element and spaced apart from one another in the circumferential direction of the spring element, each one of the at least two axial webs, viewed in the direction of the longitudinal center axis of the spring element, has two opposite end sections connected by an intermediate section, wherein the end sections of an axial web have at least approximately the same radial distance from the longitudinal center axis and the intermediate section arranged between these end sections has a different radial distance from the longitudinal center axis; 15 at least one connecting ring which connects the axial webs to one another; and at least one claw section which is spaced apart in the axial direction from the end sections of the axial webs and which extends obliquely outward with respect to the longitudinal center axis.
Heitl (DE102004048436; English translation relied upon for reference herein) teaches a spring element (1, Fig. 1) comprising: at least two axial webs extending in the direction of a longitudinal center axis of the spring element and spaced apart from one another in the circumferential direction of the spring element (Fig. 1, vertical portion surrounding label 2), each one of the at least two axial webs, viewed in the direction of the longitudinal center axis of the spring element, has two opposite end sections connected by an intermediate section (Fig. 1),at least one connecting ring which connects the axial webs to one another (Fig. 1); and at least one claw section (2) which is spaced apart in the axial direction from the end sections of the axial webs and which extends obliquely outward with respect to the longitudinal center axis (Fig. 1) but fails to disclose wherein the end sections of an axial web have at least approximately the same radial distance from the longitudinal center axis and the intermediate section arranged between these end sections has a different radial distance from the longitudinal center axis.
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Choi et al. or Heitl, and thus, for at least the foregoing reasoning, Choi et al. nor Heitl does not render obvious the present invention as set forth in independent claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        7/14/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726